PER CURIAM.
We affirm an order denying Appellant’s motion for post-conviction relief made pursuant to Florida Rule of Criminal Procedure 3.850.
We note, however, Appellant’s claim that counsel failed to call three witnesses whose testimony would have exculpated him. The trial court correctly found this claim to be facially insufficient because Appellant failed to adequately identify the potential witnesses. Nevertheless, Appellant did sufficiently describe the substance of their testimony in his memorandum of law in support of his motion, and Appellant’s brief, filed in this court, establishes then-complete identity by full name. Because Appellant’s motion before the trial court did not contain the required information, the court did not err in denying relief on this claim. However, on remand, Appellant should be permitted to amend his motion accordingly. Therefore, as to that portion of ground two, we affirm, without prejudice to Appellant filing an amended rule 3.850 motion within twenty days from the date of this decision identifying the complete names of his witnesses, the substance of the witnesses’ testimony, an explanation as to how the omission of their testimony affected the outcome of the trial, and the facts supporting these witnesses’ testimony.,
DELL, STONE, and STEVENSON, JJ., concur.